Case 1:20-cv-21092-CMA Document 5-2 Entered on FLSD Docket 03/13/2020 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                           IN ADMIRALTY

                                  CASE NO.: 1:20-cv-21092-CMA


   IN RE:

   VERIFIED       COMPLAINT       OF      GOD’S
   BLESSING LTD., legal owner, and ROGER
   WEST, beneficial owner, of a 2003 built 29.33-
   meter Pershing motor yacht named “Exodus”,
   Cayman Islands Shipping Registry Official
   Number 745268, her engines, tackle, furniture,
   furnishings, tender, personal watercraft and
   appurtenances, for Exoneration from or
   Limitation of Liability,

                 Petitioners.
                                          _________ /

                                                 MONITION

         Notice is hereby given that a Verified Complaint for Exoneration from or Limitation of

  Liability has been filed in the United States District Court for the Southern District of Florida, on

  March 12, 2020 by Plaintiffs, God’s Blessing Ltd. and Roger West, as owners of the motor yacht

  Exodus, Cayman Islands Official Number 745268 (the “Vessel”), pursuant to 46 U.S.C § 30501 et

  seq., and Supplemental Admiralty Rule (F) of the Federal Rules of Civil Procedure, and the statutes

  supplemental thereto and amendatory thereof, seeking exoneration from or limitation of any

  liability concerning any and all personal injury, property damage, destruction or other losses

  occasioned by or arising out of the marine casualty allegedly occurring on or about September 16,

  2020, as more fully described in the Verified Complaint.

         All persons and entities having such claims must file their respective claims, as provided in

  Rule F of the Supplemental Rules for Certain Admiralty and Maritime Claims of the Federal Rules
Case 1:20-cv-21092-CMA Document 5-2 Entered on FLSD Docket 03/13/2020 Page 2 of 2




  of Civil Procedure, with the Clerk of this Court and to serve copies thereof on Plaintiffs’ Attorneys,

  Farris J. Martin, III, Esq. and James W. Stroup, Esq. of Stroup & Martin, P.A., 119 Southeast 12th

  Street, Fort Lauderdale, Florida 33316 on or before ___________________________, 2020.

         If any claimant desires to contest Plaintiffs’ right to exoneration from or limitation of

  liability, he or she shall file and serve on counsel for the Plaintiffs an answer to the Verified

  Complaint on or before the aforesaid date unless his or her claim has included an answer, or be

  defaulted.

         Dated this ______ day of March, 2020




                                                ___________________________________
                                                CLERK, United States District Court for the
                                                Southern District of Florida
